Title: To James Madison from Samuel Emlen, Jr., 17 August 1792
From: Emlen, Samuel
To: Madison, James


Respected Friend
Philada. 8th. mo: 17th. 1792
A few Weeks since, I receiv’d a Letter addressed to my Father, from a Person in France who signs himself De Lormerie, requesting his application to thee respecting a Deed for a tract of Land in Kentucky; my Father being now gone to Europe the business devolves on me, & as this Gentleman expresses a considerable degree of anxiety on the subject, I hope thou will excuse the liberty now taken by one who is unknown to thee.
It appears from his Letter that in the Year 1787 an American then at Paris who was the Attorney of Henry Banks Esqr. of Richmond sold him in the name of the said H. Banks 5277 Acres of Land situated upon the Banks of the Ohio in the County of Jefferson, between salt River & Green River, adjoining a Grant to Philip Barber, the Deed was executed the 16th of the 2d mo: (feby) 1787, & being informed it was necessary to have it recorded in Virginia he soon after sent it to a friend of his in New York; this friend, whose name he does not mention, informed him that he had forwarded it to thee for that purpose: Under this Idea he rested easy ’till the same person, in the 10th mo: (Ocr) 1790 wrote him that it was not done. This Intelligence surprized him & being a stranger & at a distance has created in his Mind, an uneasiness, greater perhaps than necessary, lest his title to these Lands might be invalidated or lost; It may probably be in thy power to enable me to releive him from this anxiety, by informing me whether this Conveyance is in thy possession, whether it is recorded, & whether thou apprehends it is likely he will meet with any difficulty in obtaining possession of the property he has purchased. Thy information on these heads will confer an Obligation on De Lormerie & also on one who is with sentiments of real respect Thy Friend
Sam Emlen jr
